Title: To Thomas Jefferson from Edmund Searcy, 4 June 1805
From: Searcy, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Kentucky, Woodford County June 4th. 1805
                  
                  I see from an Act of Congress passed the last Session that you are Authorized to divide the District of new Orleans and Appoint Registers there for as well as a recorder of Land Titles for Louisianie, either of thoses Offices, with your Approbation I should be glad to fill or that of Commissioner for Ascertaining and adjusting the titles and claims to Land within the Territory of new Orleans or the District of Louisianie; Disagreeable as it is to solicit An Office yet from my early Aid and support to Frontier Settlements of Kentucky, I consider myself as much entitled to be gratified with any Office I am Qualified to fill as any other Citizen of the United States; And not having the Honour of personal Acquaintance with you cannot expect an Appointment with out Asking it and have prefered applying myself; Should I be so fortunate as to meet your approbation, I dont hesitate to Say that I will Justify your giving me either of the above appointments by furnishing you Such Certificates of recommendation as you may require from the Citizens of Kentucky I am Anxious to go into Louisianie and did last Summer Solicit your Appointment to explore the Red and Arkansas Rivers inclosing a Recommendatory certificate from Genl. Charles Scott Governor Greenup and Peyton Short Esqr. I suppose my Letter never reached you as I received no Answer Those appointments were made before my Application.
                  If Written recommendations will Secure me either of the Offices I have now requested or even that of a Surveyor a few lines on that Subject directed to Versailles, Woodford County will be very thankfully received by, And lay under Great Obligations Sir your Most
                  Obedt Huml Sert
                  
                     Edmond Searcy 
                     
                  
               